                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

____________________________________
                                    )
D&Z AUCTION RESELLERS, LLC,         )
ET AL.                              )
      Plaintiffs,                   )
                                    )                CIVIL ACTION NO.
v.                                  )                3:19-cv-01242-WGY
                                    )
MEDI DATA CORPORATION ET AL         )
                                    )
      Defendant.                    )
____________________________________)


            APPLICATION AND ORDER FOR ADMISSION PRO HAC VICE

TO THE HONORABLE COURT:

       COMES NOW, Joseph Slaughter, applicant herein, and respectfully states:

       1.      Applicant is an attorney with the law firm of Ballard Spahr LLP with offices at

1675 Broadway, 19th Floor, New York, NY 10019-5820, telephone number (212) 223-0200, fax

number (212) 223-1942, and e-mail address slaughterj@ballardspahr.com.

       2.      Applicant will sign all pleadings with the name Joseph Slaughter.

       3.      Applicant has been retained as a member of the above-named law firm by Micro

Merchant Systems to provide legal representation in connection with the above-styled matter now

pending before the United States District Court for the District of Puerto Rico.

       4.      Since September 12, 2012, applicant has been and presently is a member in good

standing of the bar of the State of New York, where applicant regularly practices law. Applicant’s

bar license number is 5061684.
        5.      Applicant is admitted to practice before the following courts:

        Court                                                                 Admission Date:

        State of New York                                                     September 2012
        District of Columbia                                                  October 2013
        United States District Court, Southern District of New York           February 2015
        United States District Court, Eastern District of New York            February 2015
        United States District Court, District of Columbia                    July 2014
        United States Court of Appeals for the Second Circuit                 July 2019

        6.      Applicant is a member in good standing of the bars of the courts listed in paragraph

5.

        7.      Applicant is not currently suspended from the practice of law before any court or

jurisdiction.

        8.      Applicant is not currently the subject of any complaint for unethical conduct,

disciplinary proceeding or criminal charges before any court or jurisdiction.

        9.      During the past three years, applicant has not filed for pro hac vice admission in the

United States District Court for the District of Puerto Rico.

        10.     Local counsel of record associated with Applicant in this matter is Edgardo Colón

Arrarás, USDC-PR Bar No. 129612, Goldman Antonetti & Cordova, LLC, PO Box 70364, San

Juan, Puerto Rico 00936-8364, telephone: (787)759-4117, fax: (787)474-2314, email:

ecolon@gaclaw.com.

        11.     Applicant has read the Local Rules of this Court and will comply with the same.

        12.     Applicant has read the Local Rules of the United States District Court for the

District of Puerto Rico which provide in part that attorneys appearing pro hac vice must comply

with the provisions set forth therein and pay an admission fee of $300 per appearance in each new




                                                  2
case before the Court. Accordingly, payment of the pro hac vice admission fee is attached hereto

in the form of a check or money order payable to: “Clerk, U.S. District Court.”

       WHEREFORE, applicant respectfully requests to be admitted to practice in the United

States District Court for the District of Puerto Rico for the above-styled case only.

       Date: October 23, 2020
                                                     Joseph Slaughter
                                              Printed name of Applicant


                                              s/ Joseph Slaughter
                                              Signature of Applicant


       I HEREBY CERTIFY, pursuant to Local Rule 83A(f), that I consent to the designation

of local counsel for all purposes.

       Date: October 23, 2020
                                                 Edgardo Colón Arrarás
                                              Printed Name of Local Counsel


                                              s/Edgardo Colón Arrarás
                                              Signature of Local Counsel


       I HEREBY CERTIFY, that I have caused the original of this document to be delivered to

the Clerk of Court accompanied by a $300.00 pro hac vice admission fee and a copy of this

document to be filed electronically via this Court’s Electronic Case Filing (ECF) System which

serves a true and correct copy of this document upon each attorney of record.

                                              s/ Joseph Slaughter
                                              Signature of Applicant




                                                 3
                                            ORDER



        The Court, having considered the above Application for Admission Pro Hac Vice, orders

that:

□              The application be granted. The Clerk of Court shall deposit the admission fee to

the account of Non-Appropriated Funds of this Court.

□              The application be denied. The Clerk of Court shall return the admission fee to the

application.

        SO, ORDERED.

        In San Juan, Puerto Rico, this ______ day of _________________, 2020.




                                         U.S. DISTRICT JUDGE




                                                4
